Citation Nr: 0618355	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  04-33 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's 
lymphoma.

2.  Entitlement to service connection prostate cancer.

3.  Entitlement to service connection hepatitis C.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Hinton



INTRODUCTION

The veteran served on active duty from March 1963 to March 
1965, and from August 1965 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (RO), which denied the benefits sought on 
appeal.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is claiming entitlement to service connection for 
non-Hodgkin's lymphoma, prostate cancer, and hepatitis C.  
The Board has determined that additional development is 
necessary prior to completion of its appellate review for the 
following reasons. 
 
The claims file contains VA medical records showing treatment 
records dated beginning in 2001, through to 2004.  There are 
indications in these records that there are other previous VA 
treatment records outstanding which have not been obtained by 
the RO.  

For example, in a VA treatment record dated in August 2001, 
the treatment provider referred to "stomach cancer" 11 
years before, and indicated that the associated records were 
requested.  A September 2001 treatment record indicates 
previous treatment by a Dr. Donald Douglas, in Lewisburg, 
Pennsylvania, in October 1996.  In an October 2001 treatment 
record, the treatment provider stated that he was still 
trying to obtain the veteran's old records so he could 
discover what type of cancer the veteran was treated for in 
the past, noting that the records were in storage in New 
Jersey.  In VA treatment records of March 2002, the veteran 
reported that he underwent alcohol rehabilitation in 
Canandaigua [New York] in 1985.  There is no documentation 
showing that a request was actually made for any pre-2001 
medical records of treatment at Canandaigua, or records 
presumably stored in New Jersey.  

With respect to those records, the Board notes that July 
2003, the veteran's representative stated that the veteran 
reported that he had been seen at Long Beach, California VA 
Medical Center.  A VA Form 21-4142 indicates that this 
involved an overnight visit to take medication and be 
observed overnight sometime in 1984, for treatment of non-
Hodgkin's lymphoma.  The RO requested those records, and in 
January 2005, the VA Long Beach Healthcare System notified 
the RO that the veteran's medical records had been 
transferred to the VA Medical Center in Syracuse, New York in 
April 1987.  In a reply to the RO's request to the Syracuse 
VA Medical Center for those records, they informed the RO 
that a search was unsuccessful.  

Those missing records do not, however, appear to be the same 
records indicated in the preceding paragraphs, which involved 
treatment apparently in the 1980s and 1990s, including in 
Pennsylvania and Canandaigua [New York], to include records 
which presumably had been stored in New Jersey.  There is no 
indication that any pre-2001 VA medical records were actually 
requested or otherwise obtained from storage in New Jersey.

Additionally, in VA treatment records dated in September 2001 
and March 2002, the veteran stated that he had been arrested 
in 1992 and incarcerated for six years.  He reported that he 
had yearly CT scans and a clean colonoscopy in 1996 while in 
prison.  Any non-VA medical records of treatment during that 
six year period of incarceration and pertaining to the 
claimed disabilities should be obtained.

In sum, any outstanding medical records of treatment prior to 
2001 and relevant to the claimed disabilities on appeal would 
be material to the Board's decision-making regarding the 
claims on appeal.  VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Records of treatment prior to 2001 should be obtained.  38 
C.F.R. § 3.159(c) (2005).
 
The veteran underwent a VA examination for hepatitis C in 
January 2004.  During that examination, the examiner noted a 
history of significant alcohol use in the past, but not since 
1983; that the veteran had smoked marijuana in the past 
occasionally; and that the veteran confirmed only one risk 
factor for hepatitis C-that during service he worked in the 
ship's laundry on a hospital ship, and was exposed 
continuously to bloody towels, drapes, and sheets, while not 
wearing protection to prevent what was then unknown as 
hepatitis C.  During the examination, the veteran reported 
that he was not using intravenous drugs; and although he did 
visit houses of prostitution from time to time, was not 
sexually promiscuous.  At the conclusion of the examination 
report, the examiner opined that the veteran's current 
hepatitis C is related to the exposure to bloody drapes, 
towels, and sheets in service.  

Subsequently, the RO requested an addendum to that 
examination to address the examiner's failure to discuss all 
risk factors provided by the RO.  The RO noted that the 
veteran denied drug use even though intravenous drug use was 
verified by the evidence of record.  The RO requested that 
the examiner provide an opinion about the relationship 
between the veteran's current hepatitis C infection, and 
confirmed or supported risk factors.  

In a March 2004 addendum to the January 2004 VA examination, 
the examiner appears to have addressed risk factors for 
hepatitis C only generically, without addressing the 
veteran's specific risk factors as they relate to the 
probability that his hepatitis C is linked to service.  

Review of the VA clinical records dated from 2001 to 2004, 
reveals that treatment providers have associated a number of 
hepatitis C risk factors to the veteran's history.  These 
included receiving blood products before 1992; multiple 
sexual partners; tattoo or repeated body piercing; history of 
intranasal cocaine use and intemperate alcohol use; service 
during the Vietnam Era; his ex-wife has Hepatitis C; and 
intravenous heroin use after service in 1969.  The Board also 
notes that the veteran's assertion of being exposed to bloody 
laundry while working in the laundry on a hospital ship 
during service, is consistent with his military specialty.

Based on the foregoing, the Board finds that after obtaining 
any additional medical records indicated above, an opinion 
should be obtained as outlined below as to whether any 
present Hepatitis C is related to service.  VA is required to 
provide a medical examination or, obtain a medical opinion, 
when such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the appellant to 
identify all non-VA medical care providers 
who evaluated or treated him for his 
prostate cancer, non-Hodgkin's lymphoma, 
and Hepatitis C, since his release from 
service in March 1969, including 
presumably, while incarcerated during the 
1990s.  The AOJ should attempt to obtain 
copies of medical records from all sources 
identified.

2.  The RO should obtain any VA medical 
records of treatment outstanding for the 
period since his release from service in 
March 1969 to 2001; specifically 
including, but not limited to such 
treatment records noted to be associated 
with: treatment by a Dr. Donald Douglas, 
in Lewisburg, Pennsylvania, in October 
1996; cancer treatment prior to 2001, "in 
storage in New Jersey"; and alcohol 
rehabilitation in Canandaigua [New York] 
in 1985. 

3.  Thereafter, the claims folder should 
be forwarded to an appropriate VA examiner 
to review.  The examiner is asked to offer 
an addendum to the January 2004 VA 
examination report and March 2004 
addendum, based on a review of the file.  
No new examination is necessary at this 
time, unless felt to be necessary by the 
individual preparing the addendum.  The 
claims file should be made available to 
the examiner, who should review the entire 
claims folder in conjunction with this 
request.  This fact should be so indicated 
in the examination report.  From a review 
of the clinical record contained in the 
claims file, the examiner should note all 
risk factors for Hepatitis C shown to be 
associated with the veteran's history.  

After reviewing the records contained in 
the claims file, the examiner is requested 
to offer an opinion as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that any 
Hepatitis C: (a) had its onset during the 
veteran's military service; or  (b) is 
otherwise medically related to service.

The examiner should include in the report 
the rationale for any opinion expressed 
and include a discussion of the known risk 
factors for Hepatitis C confirmed or 
supported by the record as associated with 
the veteran's history; including confirmed 
exposure to bloody drapes, towels, and 
sheets in service while working in the 
ship's laundry on a hospital ship.  If the 
examiner determines that it is not 
feasible to respond to any of the 
inquiries above, the examiner should 
explain why it is not feasible to respond.
   
2.  Following any additional development 
deemed appropriate by the RO, the RO 
should review the entire claims file and 
then readjudicate the claims on appeal.  
If a decision remains unfavorable, then 
issue an updated supplemental statement of 
the case and give the veteran and his 
accredited service representative an 
opportunity to respond.  Then, if in 
order, return the appeal to the Board.






The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






